Title: To Thomas Jefferson from Thomas Mann Randolph, 3 February 1798
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            T.M.R. to Th: Jefferson,
            Belmont Feb. 3. 98.
          
          I visited Monticello yesterday and entered your room with great anxiety but was soon much comforted by finding little change in the position of the different things which are exposed to the eye: I had got the  general order of the room very much in my mind from the many visits I had paid and am satisfied from its being so little broken that no great mischief has been done. Indeed the villain (he is allmost an Idiot it appears to me) has confessed many & I believe every thing he stole: a waistcoat or two & some breeches of Nankin, thread, tape, some impressions in lead & tin of Dies of the Medals & Coins & the gun, &c. which I recovered, I am satisfied make the whole, of all these he tells himself and his simplicity is such I think he conceals nothing: all these things were seen in his possession by the Negroes soon after your departure and nothing more can be traced. I have some hope of recovering the proofs of Medals (tis from the description I conclude they are out) I have traced one to a Negroe of the neighbourhood who b’t. it of York but he says he has lost it. I found the door locked yesterday as I left it, exactly, but upon examining soon discovered that the skrews of the lock had all been taken out for they were not close skrewed, the lock being quite loose. York says he was twice in the room, once before Jupiters return from Georgetown which was before I went over & again when it was discovered. I have taken effectual measures to secure it against all future attempts even the most violent. Agricultural affairs proceed both at Mont’o. and Shadwell: George is steady & industrious—Page I think is as anxious about his duties as any Overseer I ever knew. The thorough confidence you place in the companies of tradesmen is less abused than I expected but I am still convinced that being under no command whatever they will become idle and dissipated tho’ I am clear that it confirms them in honesty.
          Martha and the children are in fine health: I am tolerably well recovered from my fit of languor tho’ not in such health as before; the proximate cause of this attack was a weting I got; the remote, (which I cannot help inquiring after allways) perhaps the use of Coffee, for it is so pleasant a Stimulus to the Stomach I cannot refrain from it when I am tolerably well and yet tis probable it disposes that organ to receive impressions which w’d. fall elsewhere. In these cases without cough or change in my pulse or inclination for food I become weak, flatulent, heavy, melancholic, I lose flesh, sleep profoundly; am afflicted with Rheumatic pains upon the least exposure to fresh or damp air: these symptoms continue sometimes several weeks with Atrophy and not infrequently go off with one smart attack in the bowels and an obstinate constipation after, during which I lose the flatulency, acquire a great appetite which increases even as far as the 4th. or 5th. day, and get as light & heartsome as ever.
          We have not heard from you since your letter to Martha of Dec. 27th.
          Peter Carr has been ill in Char’lle. 10 or 12 days, with a pain in the  side & bad cough: his friends were much alarmed at first but he is now out of danger: Mrs Carr is with him at Joüts they move to Carrsbrook (the low grounds) in the first spring weather.
          I send my Diary for January
          
            
              
              Thermom at sunrise
              Thermom at 3 o clock
              
            
            
              1.
              40.
              55
              
            
            
              2.
              32.
              50
              
            
            
              3.
              28.
              43
              
            
            
              4.
              31.
              36
              
            
            
              5.
              33.
              46
              
            
            
              6.
              32.
              54
              
            
            
              7.
              25.
              47
              
            
            
              8.
              29.
              39
              
            
            
              9.
              35.
              37
              
            
            
              10.
              24.
              35
              
            
            
              11.
              23.
              42.
              
            
            
              12.
              20.
              45.
              
            
            
              13.
              35.
              58.
              
            
            
              14.
              43.
              58
              
            
            
              15.
              54.
              60
              only 14 fair days in the month
            
            
              16.
              44.
              54
              
            
            
              17.
              34.
              54
              
            
            
              18.
              40.
              44
              
            
            
              19.
              30.
              37
              
            
            
              20.
              32.
              50
              
            
            
              21.
              40.
              54
              
            
            
              22.
              40.
              47
              
            
            
              23.
              34.
              30
              
            
            
              24.
              16.
              32
              
            
            
              25.
              23.
              43
              
            
            
              26.
              36.
              49
              
            
            
              27.
              35.
              32
              
            
            
              28.
              23.
              43
              
            
            
              29.
              28.
              43
              
            
            
              30.
              26.
              56
              
            
            
              31.
              31.
              46
              
            
          
          
            
              yours most affectionately
              Th: M. Randolph
            
          
        